Citation Nr: 9913916	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  96-25 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to an initial evaluation in excess of 40 
percent for degenerative disc disease of the cervical 
spine with postoperative diskectomy and fusion at C3-C6.

2. Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease of the lumbosacral 
spine with history of levoscoliosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from November 1973 to November 
1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1995 rating decision from the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO), which, in pertinent parts, granted service connection 
for a cervical spine condition with an evaluation of 10 
percent effective December 1, 1994, granted service 
connection for degenerative disc disease of the lumbosacral 
spine, with an evaluation of 10 percent effective December 1, 
1994, and denied service connection for irritable bowel 
syndrome, and a bilateral knee condition.  By rating decision 
in December 1996, the RO increased the evaluation for the 
cervical spine condition to 40 percent effective December 1, 
1994, with two periods of temporary total evaluation from 
June 9, 1995 to July 31, 1995 and from April 1, 1996 to May 
31, 1996.  The RO further granted an increased evaluation of 
20 percent for lumbosacral degenerative disc disease, 
effective December 1, 1994.  

By rating decision in December 1996, the RO granted the 
veteran's claim for service connection for irritable bowel 
syndrome with a 10 percent evaluation.  The December 1996 
decision represented a full grant of benefits sought with 
respect to the veteran's claim of entitlement to service 
connection for irritable bowel syndrome.  As the veteran did 
not express disagreement with the "down-stream" issue of 
the percentage evaluation assigned, that issue is not before 
the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. 
Cir. 1997); Barrera v. Gober, 122 F.3d 1030, 1032 (Fed. Cir. 
1997); see also Holland v. Gober, 10 Vet. App. 433, 435 
(1997) (per curiam).  

The Board further notes, that the veteran's VA Form 9, 
substantive appeal, received in May 1996, made no mention of 
an intention to appeal the issue of service connection for 
irritable bowel syndrome.  

The veteran timely perfected an appeal on the issue of 
entitlement to service connection for a bilateral knee 
condition.  See 38 C.F.R. §§ 20.200, 20.302 (1998).  However, 
at the June 1996 hearing before an RO hearing officer, the 
veteran indicated that he wished to withdraw from 
consideration the issue of service connection for a bilateral 
knee condition.  Transcript, p. 1.  A substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204 (1998).  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. Degenerative disc disease of the cervical spine with 
postoperative diskectomy and fusion at C3-C6 is productive 
of pronounced intervertebral disc syndrome.  

3. Degenerative disc disease of the lumbosacral spine with 
history of levoscoliosis is productive of severe 
intervertebral disc syndrome.  


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation of 60 percent for 
degenerative disc disease of the cervical spine with 
postoperative diskectomy and fusion at C3-C6 have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (1998).

2. The criteria for an initial evaluation of 40 percent for 
degenerative disc disease of the lumbosacral spine with 
history of levoscoliosis have been met.  38 U.S.C.A. §§ 
1155, 5107;  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

At the veteran's retirement physical in April 1994, the 
examiner noted a history of lower back pain and mild cervical 
degenerative disc disease.  On a report of medical history, 
completed at the same time, the veteran reported a history of 
recurrent back pain.  

In October 1994, the veteran filed an initial claim for VA 
benefits for service connection for cervical spine 
degenerative disease, irritable bowel syndrome, laceration of 
the right thumb, levoscoliosis with narrowing of joint spaces 
at L4-5, and bilateral knee pain.  

A VA examination was conducted in January 1995.  The veteran 
expressed complaints of neck pain and reported a diagnosis of 
degenerative arthritis of the cervical spine approximately 
one year previously.  The veteran reported tingling and 
cramping in his arms and hands.  He indicated that lifting 
more than 30 pounds increased the pain as did his job duties 
as a baggage handler.  The veteran further reported lower 
back pain with levoscoliosis, which increased when lifting 
more than 40 pounds or sitting for more than three hours.  
This pain occurred approximately two-to-three times per month 
and was of several hours to two days duration.  

Range of motion testing of the cervical spine revealed 
forward flexion of 50 degrees, extension of 25 degrees, and 
lateral bending and rotation bilaterally of 30 degrees, with 
no tenderness or spasm noted.  

Sensory examination showed some decreased sensation to pin on 
the right C5, 6 & 7 distribution and in the C6-7 dermatomal 
distribution on the left.  X-ray examination of the cervical 
spine was normal.  Range of motion testing of the lumbosacral 
spine showed forward flexion of 100 degrees, lateral bending 
of 20 degrees on the left and 30 degrees on the right, with 
no focal weakness or atrophy of the leg muscles.  X-ray 
examination of the lumbar spine revealed scoliosis and disc 
space narrowing at L4-5, consistent with degenerative disc 
disease.  The examiner recorded diagnoses of, inter alia:  
chronic cervical spine strain with discomfort, limited 
motion, and right radiculitis of the right arm; and lower 
back pain with limited motion, degenerative disc disease and 
a history of levoscoliosis.  

The veteran was examined at a military facility in February 
1995 with complaints of cramping in the right forearm and 
fingers and follow-up for right C5-6 radiculopathy.  The 
veteran indicated that his neck pain had worsened in the 
previous year.  The examiner noted that the veteran's hands 
were cold in the C6-type distribution bilaterally.  The 
examiner recorded impressions of right extensor tendonitis, 
myofascial pain syndrome of cervical/thoracic area, 
right worse than left, and cervical degenerative arthritis 
with radiculopathy at C5-6.  The veteran was referred for 
physical therapy for treatment of this condition.  

Cervical spine magnetic resonance examination in February 
1995 showed significant multi-level degenerative changes from 
C4 through C7 with significant narrowing of the spinal canal 
from C4-6, which was also contributed to by congenital 
stenosis.  The examination also showed multi-level foraminal 
encroachment, but no significant progression of the disease 
from the 1993 study.  

At a military neurology examination, the following week, the 
veteran expressed complaints of right elbow pain, thought to 
be tendonitis, right proximal atrophy, cramping of the right 
hand, and tingling in the fingertips of both hands.  
The examiner indicated an impression of probable cervical 
poly-radiculopathy secondary to stenosis.  

Lumbosacral spine magnetic resonance examination was 
conducted in March 1995, with impressions of L4-5 herniated 
nucleus pulposus with acquired moderate stenosis of the 
spinal canal.  

An electromyograph and nerve conduction velocity (EMG/NCV) 
study was conducted in April 1995.  The examiner recorded 
impressions of an abnormal study most suggestive of right 
upper extremity/cervical poly-radiculopathy and bilateral L5 
radiation.  

At a neurology consult in May 1995, the veteran complained of 
neck and upper back pain, right shoulder pain, bilateral hand 
paresthesia, right proximal shoulder atrophy and instability 
of the legs.  An impression of probable bilateral cervical 
poly-radiculopathy with significant spinal stenosis was 
recorded.  A myelogram was performed in May 1995, which 
revealed congenital moderate spinal stenosis for C3-7.  The 
most severely affected level was C4-5, which had a large 
herniated nucleus pulposus to the right and mostly 
contributed to his weakness and atrophy.  The veteran also 
had a broad-based disc bulge with severe stenosis at C5-6.  

The veteran elected for a diskectomy at C4-5 and C5-6, which 
was performed in June 1995.  Following the surgery, the 
veteran's fasciculations were improved, as was his right arm 
strength and reflexes.  At a follow-up appointment in 
December 1995, the veteran expressed frustration with 
continued symptoms, including right upper extremity weakness, 
numbness of the hands and some evidence of myofascial pain 
syndrome between the shoulder blades.  Magnetic resonance 
imaging (MRI) scan in December 1995 showed an anterior mass 
effect upon the cord at C3-4, and multi-level anterior 
indentation of the spinal canal from C2-3 to C6-7 with no 
interval change since February 1995 prior to the cervical 
fusion procedure.  

In February and March 1996, the veteran was seen on referral 
by S.H.S., M.D.  The veteran continued to complain of 
weakness, pain and numbness in his right arm and significant 
paresthesia in both arms upon hyperextension of the neck.  

Physical examination revealed decreased range of motion of 
the cervical spine due to pain and paresthesias.  Sensory 
examination was intact to pin prick in all regions.  Reflex 
testing revealed diminution of the right biceps and 
brachioradialis reflexes.  A very significant degree of spur 
disease at the C3-4 level with cervical stenosis and some 
impingement of the spinal cord was noted.  

In a statement received in April 1996, the veteran stated 
that his cervical spine condition required further surgery, 
and his lumbosacral spine condition had caused increased 
discomfort and pain when standing and lying down. 

The veteran was hospitalized in April 1996 for anterior disk 
and spur removal with fusion at C3-4 under the care of Dr. 
S.H.S.  The veteran did well postoperatively, but at the time 
of his discharge, his neurologic examination remained 
essentially unchanged.  

In his VA Form 9, substantive appeal, received in May 1996, 
the veteran stated that standing for one hour increased his 
lower back pain, and that the pain experienced in the lower 
back was more than mild.  He indicated that he had tingling 
and spasms in his forearms and hands, loss of strength in his 
right arm, loss of muscle mass on the right side, and effects 
on fine motor skills of the hands.  

By letter dated in May 1996, Dr. S.H.S. indicated that the 
veteran was still experiencing some intermittent pain in his 
cervical spine, but in general the veteran felt improved 
since his surgery and had been free of any new focal 
weakness.  Dr. S.H.S. noted complaints of lower back pain 
with radiation into the lower extremities.  Motor examination 
showed essentially normal bulk, power, and tone throughout 
all four extremities with some tremor involving the right 
upper extremity.  

In May 1996, the veteran underwent a cervical spine 
evaluation.  The veteran described his pain level as 
intermittent 2-3 on a scale of 1-10, with active range 
of motion of below 50 percent.  The physical therapist noted 
loss of strength on the right side and significant atrophy of 
the right rotator cuff musculature.  


An assessment of status post cervical fusion at three levels 
with weakness on the right greater than on the left was 
recorded.  

At a hearing before an RO hearing officer in June 1996, the 
veteran testified that fusion surgery on his cervical spine 
was performed in June 1995 and April 1996.  Transcript, p. 2.  
The veteran's spouse was present and assisted the veteran 
with the details of his surgery and treatment.  He stated 
that he initially began to experience weakness in his right 
arm in July 1993, and had a lot of twitching and shaking, and 
numbness.  Transcript, p. 3.  He further stated that there 
was stiffness in his neck.  Transcript, p. 6.  The veteran 
testified that the fusion did not resolve any of his cervical 
spine problems, but reduced some of the symptoms.  He stated 
that he continued to have weakness in the arm, tremors and 
twitching on a constant basis.  Transcript, pp. 4-5.  

The veteran demonstrated to the hearing officer that both his 
right and left arm shook, but the right was worse than the 
left.  Transcript, p. 5.  He testified that following the 
second surgery, he did not continue to have the numbness in 
his hands, but, due to the nature of the surgery, he no 
longer had the range of motion to perform the movements, 
which used to cause the numbness.  Transcript, p. 7.  He 
stated that he could not extend or rotate the neck as far as 
he could prior to surgery.  Transcript, p. 11.  The veteran 
further testified that following the surgeries he did not 
regain full strength and had a lack of coordination.  
Transcript, p. 7.  He indicated that he was right handed.  
Transcript, p. 9.  

The veteran testified that he was presently employed with the 
Postal Service in a light duty position, and had no problem 
performing his duties, but occasionally experienced stiffness 
after a break.  Transcript, pp. 9-10.  He stated that he 
returned to work three weeks after his most recent surgery, 
in a light duty capacity.  Transcript, p. 12.  

The veteran testified that he first began having pain in his 
low back in the 1970s.  He stated that he had lower lumbar 
muscle spasm in approximately 1980 and could not move his 
lower extremities.  Transcript, p. 13.  He reported that the 
pain sometimes radiated into his inner thighs toward the 
knees.  Transcript, p. 14.  He stated that he had not had 
surgery to his low back.  Transcript, p. 16.  

A VA examination was conducted in July 1996.  The examiner 
noted the history of the veteran's cervical spine condition 
and noted that no significant improvement was indicated 
following either surgery.  The veteran was currently 
undergoing physical therapy and the examiner indicated that a 
laminectomy might be necessary due to cervical stenosis.  The 
examiner noted a history of lower back pain since 1980, with 
increased pain and a diagnosis of a herniated nucleus 
pulposus at L4-5 in 1995.  

The examiner noted that the veteran worked in the post office 
as a mail handler and had lost approximately 10 days in the 
previous 12 months due to cervical and lumbosacral spine 
problems.  Range of motion of the cervical spine was reduced, 
with lateral flexion of 0-30 degrees bilaterally, rotation of 
0-30 degrees bilaterally, flexion of 0-40 degrees, and 
extension of 0-50 degrees.  Examination of the cervical spine 
revealed loss of the normal lordotic curvature.  Mild 
tenderness of the lumbosacral spine was noted.  Range of 
motion testing showed anterior flexion of 0-80 degrees, 
extension of 0-20 degrees, lateral flexion of 0-20 degrees 
bilaterally, and rotation of 0-30 degrees bilaterally.  

Neurological examination disclosed weakness in the right 
upper extremity with reduced strength in the right biceps and 
triceps.  The examiner noted clear atrophy of the upper 
portion of the right arm related to the radiculitis on the 
right side.  Sensory examination showed numbness over the 
distribution of the median nerves over the hand and the arm 
on the right side and no sensory abnormality of the left arm.  
The examiner recorded diagnoses of degenerative disc disease 
of C4-5, C5-7, and C3-4, diskectomy in 1993 and 1996, 
persistent right-sided radiculitis with weakness and 
paresthesias of the right arm, and degenerative disc disease 
of the lumbosacral spine.  

By letter dated in January 1997, Dr. S.H.S. reported that the 
veteran was experiencing pain which radiated throughout his 
low back and into his hips bilaterally.  The veteran noted 
that he experienced pain and paresthesias down the posterior 
and lateral aspects of the legs to his calves.  He stated 
that this pain could be quite severe and sometimes kept him 
from sleeping.  Motor examination revealed completely normal 
bulk, power, and tone throughout all four extremities.  
Sensory examination revealed subjective diminution to pin 
prick through the L4 regions bilaterally and in the S1 region 
on the right.  Dr. S.H.S. noted that physical therapy had 
been unsuccessful and recommended epidural injections for 
further treatment.  

By letter dated in March 1997, Dr. S.H.S. noted that the 
veteran had pain in his low back and lower extremities.  MRI 
of the lumbosacral spine revealed diffusely short pedicles 
throughout the lumbar spine, moderate central canal stenosis 
at L3-4, severe central canal stenosis at L4-5, and a right 
paracentral protrusion at L5-S1, which displaced the right S1 
nerve root posteriorly.  Dr. S.H.S. noted that the veteran 
had some degree of congenital lumbar stenosis, which was 
markedly worsened by the disc protrusions.  

A VA examination was conducted in May 1997, and the examiner 
noted review of the veteran's complete medical records.  The 
examiner noted that the veteran continued to be employed at 
the post office.  Physical examination showed a well-healed 
anterior cervical scar.  Range of motion of the cervical 
spine was somewhat limited.  Cervical spine flexion was 50 
degrees, extension 35-40 degrees, lateral flexion 35 degrees 
bilaterally, and rotation 50-66 degrees bilaterally.  
The examiner noted that all of these motions were performed 
slowly with increased neck pain during these ranges of 
motion.  Examination of the lumbosacral spine revealed a mild 
loss of lumbar lordosis with paralumbar spasm, greater on the 
right.  Range of motion testing showed forward flexion of 80 
degrees, backward extension of 30 degrees, lateral bending of 
30 degrees bilaterally and rotation of 30 to 35 degrees 
bilaterally.  No tenderness of the lumbar spine to deep 
palpation was noted.  

The examiner recorded diagnoses of congenital cervical spine 
stenosis, status post multilevel diskectomy and fusion with 
some restriction of motion, and degenerative disc disease and 
degenerative joint disease of the lumbosacral spine with some 
limitation of motion.  The examiner noted that an additional 
10-degree range of motion loss of the lumbar spine should be 
assigned due to increased pain with motion.  

A VA neurology examination was also conducted in May 1997, 
and the examiner noted review of the veteran's medical 
records.  The veteran reported a history of cervical problems 
beginning in approximately July 1993.  The veteran continued 
to have the following problems with his cervical spine:  
fasciculations in the right arm and occasionally in the left 
arm and legs; weakness in the right arm; cramping in the 
right arm and hand; difficult very fine motor activities; and 
pain in the neck and right trapezius.  The veteran reported 
that he had not missed work due to pain.  The veteran stated 
that he experienced tingling in his calves and shins, 
occasional loss of sensation in the toes of the left foot, 
and intermittent weakness in the legs.  He stated that his 
tolerance for standing was approximately 30 minutes.  

Motor examination showed normal tone, but hollowing of the 
deltoid region of the right arm.  The examiner noted diffuse 
fasciculations, especially in the right arm.  Strength in the 
legs was 5/5.  There was no area of atrophy, focal weakness 
or focal loss.  Sensation to pin and light touch was normal 
in both hands.  Sensation to pin was decreased on the left 
foot.  Movements on coordination testing were performed 
normally, except in the right arm.  The examiner recorded a 
diagnosis of cervical stenosis, status post two surgeries 
with mild weakness in the right arm, which was diffuse and 
worsened on repeat testing; diffuse fasciculations in the 
right upper extremity; and mild-to-moderate incoordination of 
the right hand, especially affecting fine motor movement.  
The examiner also recorded a diagnosis of lumbar strain with 
evidence of spinal stenosis and disk encroachment with mild 
sensory loss affecting the lateral aspect of the left foot in 
an S1 distribution; and no other motor or reflex changes 
currently affecting the lower extremities.  



Criteria

When a veteran is awarded service connection for a disability 
and appeals the RO's rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records, which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1998).

Under the schedule, intervertebral disc syndrome warrants a 
20 percent evaluation if it is moderate with recurring 
attacks; a 40 percent evaluation if severe with recurring 
attacks with intermittent relief; and a 60 percent evaluation 
if pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc and 
with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

A 50 percent evaluation is the maximum schedular evaluation 
assignable for unfavorable ankylosis of the lumbar spine.  A 
40 percent evaluation may be assigned for favorable ankylosis 
of the lumbar spine.  38 C.F.R. § 4.71a; Diagnostic Code 
5289.

A 60 percent evaluation may be assigned for complete bony 
fixation (ankylosis) of the spine at a favorable angle.  A 
100 percent evaluation may be assigned for complete bony 
fixation (ankylosis) of the spine at an unfavorable angle 
with marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type).  38 C.F.R. § 4.71a; Diagnostic Code 5286.

A 60 percent evaluation may be assigned for residuals of a 
vertebral fracture without cord involvement; abnormal 
mobility requiring neck brace (jury mast).  A 100 percent 
evaluation may be assigned for residuals of a vertebral 
fracture with cord involvement, bedridden, or requiring long 
leg braces.  In other cases a rating may be assigned with 
definite motion or muscle spasm adding 10 percent for 
demonstrable deformity of a vertebral body.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5285.


The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1997) and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Therefore, 
consideration of an increased evaluation based on functional 
loss due to pain with flare-ups with limitation of motion is 
proper.

The VA General Counsel in a precedent opinion has held that 
diagnostic code 5293 for intervertebral disc syndrome, 
involves loss of range of motion and that consideration of 
38 C.F.R. §§ 4.40, 4.45 is warranted.  VAOPGCPREC 36-97 
(O.G.C. Prec. 36-97).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

Ratings shall be based as far as practicable upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, VA Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Increased Evaluation for Cervical Spine

Initially, the Board finds that the veteran's claim for 
entitlement to an increased evaluation for his cervical spine 
disability is well grounded with the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his cervical spine disability (that are within the competence 
of a lay party to report) are sufficient to conclude that his 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board notes that this case involves an appeal as to the 
initial rating of the veteran's cervical spine disability, 
rather than an increased rating claim where entitlement to 
compensation had been previously established.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In initial rating cases, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings. Id. at 9.  In the case at hand, the Board finds that 
a staged rating is not appropriate.

The VA examiners in July 1996, and May 1997 reported 
neurological findings attributable to the veteran's cervical 
spine condition in the veteran's right arm.  The VA neurology 
examination in May 1997 disclosed mild weakness and diffuse 
fasciculations in the right upper extremity and mild-to-
moderate incoordination of the right hand.  The VA examiner 
in May 1997 noted that the veteran's range of motion of the 
cervical spine was somewhat limited and was performed slowly 
due to increased neck pain.  The VA examiner in July 1996 
noted reduced range of motion of the cervical spine and clear 
atrophy of the right arm due to radiculitis.  

The physical therapist in May 1996 noted loss of strength and 
significant atrophy of the right arm.  The veteran reported 
muscle spasms in his right arm and demonstrated the tremors 
experienced in his right arm to the RO hearing officer in 
June 1996.  The veteran testified that he had stiffness in 
his neck and the fusion surgeries did not resolve any of his 
symptoms.  The Board finds that the veteran's cervical spine 
intervertebral disc syndrome more closely approximates the 
criteria for an initial evaluation of 60 percent.  The 
veteran indicated on several occasions that the pain in his 
neck was constant and the VA examiners have noted persistent 
neurological findings appropriate to the site of the diseased 
disc.  

As the veteran has been granted the maximum schedular 
evaluation under diagnostic code 5293 for intervertebral disc 
syndrome categorized as pronounced, the Board need not 
explore the propriety of assignment of a higher evaluation 
with application of the criteria under 38 C.F.R. §§ 4.40, 
4.45, 4.59.

The Board's application of the criteria under diagnostic 
codes 5286 and 5285 does not provide a basis for an 
evaluation in excess of 60 percent.  In this regard, the 
Board notes that ankylosis of the cervical spine or vertebral 
fracture has not been reported as a clinical feature of the 
service-connected disability of the cervical spine.


Increased Evaluation for Lumbosacral Spine

Initially, the Board finds that the veteran's claim for 
entitlement to an increased evaluation for his lumbosacral 
spine disability is well grounded with the meaning of 
38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  



The veteran's assertions concerning the severity of his 
lumbosacral spine disability (that are within the competence 
of a lay party to report) are sufficient to conclude that his 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board notes that this case involves an appeal as to the 
initial rating of the veteran's lumbosacral spine disability, 
rather than an increased rating claim where entitlement to 
compensation had been previously established.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In initial rating cases, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings. Id. at 9.  In the case at hand, the Board finds that 
a staged rating is not appropriate.

The VA neurologist in May 1997 noted mild sensory loss 
affecting the left foot with no other motor or reflex changes 
in the lower extremities.  The VA examiner in May 1997 noted 
spasm of the lumbar spine with no tenderness to deep 
palpation.  The examiner noted limitation of motion of the 
lumbosacral spine, which was increased due to pain on motion.  
The VA examiner in July 1996 noted mild tenderness of the 
lumbosacral spine.  

Dr. S.H.S. in January 1997 indicated completely normal bulk, 
power, and tone throughout all four extremities, with 
subjective diminution to pin prick through the L4 regions 
bilaterally and in the S1 region on the right.  The veteran 
testified at the June 1996 hearing that his lower back pain 
sometimes radiated into his legs.  At the VA examination in 
January 1995, no neurologic findings were noted.  The Board 
finds that the veteran's lumbosacral spine condition more 
closely approximates the criteria for an initial 40 percent 
evaluation.  The evidence shows recurrent attacks with 
intermittent relief of symptoms.  Dr. S.H.S. indicated that 
surgical intervention may be necessary as physical therapy 
had not been successful.  

The clinical manifestations of the veteran's lumbar spine 
disability are more than moderate.  However, the veteran's 
lumbosacral spine condition is not manifested by the 
persistent and diffuse neurological findings (similar to 
those found for the cervical spine disability) and little 
intermittent relief necessary for an evaluation in excess of 
40 percent, or pronounced impairment contemplated in the 
maximum schedular evaluation of 60 under diagnostic code 
5293.  

As the Board noted earlier, the VA General Counsel has issued 
a precedent opinion that diagnostic code 5293 encompasses 
consideration of limitation of motion, see VAOPGCPREC 36-97.  
Accordingly, the Board must apply the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59.  The current 40 percent 
evaluation specifically contemplates limitation of motion, 
pain, etc., resulting from the lumbar spine disability.  
However, the VA examinations have demonstrated no absence of 
incoordination, weakened movement, excess fatigability, etc., 
productive of impairment which is not already contemplated in 
the current 40 percent evaluation for severe disablement.  

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order for either of the veteran's claimed 
conditions.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria.  
The evidence in this case fails to show that the veteran's 
service-connected cervical spine and lumbosacral spine 
conditions caused marked interference with his employment, 
or that such has in the past or now requires frequent periods 
of hospitalization rendering impractical the use of the 
regular schedular standards.  Id.  

The veteran indicated that he missed only 10 days in the past 
twelve months due to back problems.  He has been hospitalized 
only twice since June 1995 and returned to work three weeks 
after his most recent surgery.  To the extent that his 
employment is impaired by his service-connected disabilities, 
the evaluations assigned herein under the Schedule 
contemplate such level of interference.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as missing 
time from work or requiring periodic medical attention are 
clearly contemplated in the Schedule and provided for in the 
evaluations assigned herein.


ORDER

Entitlement to an initial evaluation of 60 percent for 
degenerative disc disease of the cervical spine with 
postoperative diskectomy and fusion at C3-C6 is granted, 
subject to the governing criteria applicable to the payment 
of monetary benefits.

Entitlement to an initial evaluation of 40 percent for 
degenerative disc disease of the lumbosacral spine with 
history of levoscoliosis is granted, subject to governing 
criteria applicable to the payment of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

